DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	In response to applicant’s amendment received on 3/1/21, all requested changes, if any, to the claims have been entered.  Claims 1-17 and 19 were previously and are currently pending.

Terminal Disclaimer
The terminal disclaimer filed on 3/1/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 7424133, 7787659, 7995799, 8068643, 8204341, 8233666, 8634594, 9811922 and 10607357 has been reviewed and is accepted.  The terminal disclaimer has been recorded and pending double patenting rejections are herein withdrawn.

Allowable Subject Matter
Claims 1-17 and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON W CARTER whose telephone number is (571)272-7445.  The examiner can normally be reached on 8am - 5pm (Mon - Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON W CARTER/Primary Examiner, Art Unit 2665